Citation Nr: 0114361	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-29 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for abdominal 
aortic aneurysm with bilateral iliac artery aneurysm and left 
popliteal aneurysm with aortoiliac bypass, left frontal 
intraparenchymal hematoma with multiple intercranial 
hemorrhages, and status post left frontoparietal craniotomy, 
as a result of treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


REMAND

The veteran had active duty from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for an 
abdominal aortic aneurysm.  By decision in February 2000, the 
Board affirmed the decision of the RO.  It concluded that 
there was no competent medical evidence linking the abdominal 
aortic aneurysm to the treatment the veteran received from 
the VA between June and August 1996.  The Board found that 
the claim was not well grounded.  The veteran subsequently 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court) which, by Court order 
dated November 7, 2000, granted a Joint Motion for Remand.  
The Board's decision was vacated.  

In the Joint Motion, the Board was directed to consider 
whether the fact that the RO had considered the claim to be 
well grounded obligated the VA to assist the veteran.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The Board acknowledges that the Court mandated that the Board 
discuss matters pertaining to a well-grounded claim.  As 
noted above, the requirement that a veteran submit a well-
grounded claim has, by statute, been eliminated.  In Chisem 
v. Brown, 8 Vet. App. 374 (1995), the Court noted that 
several exceptions to the law of the case doctrine were 
recognized.  One of the exceptions was when the controlling 
authority had since made a contrary decision of law.  It is 
clear that the change in law represented by the VCAA falls 
within the exceptions.  Since the requirement for a well-
grounded claim no longer exists, any discussion of its 
current applicability would be irrelevant.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

A review of the record shows that the veteran underwent an 
aortobiiliac bypass-artery bypass graft in June 1996.  He was 
treated from July to August 1996 for right frontal 
hemorrhage.  In August 1996, a left frontal craniotomy with 
evacuation of intracerebral hematoma was performed.  

In this regard, the Board notes that in March 2001, the 
veteran's attorney submitted a statement from a private 
physician, Craig N. Bash, M.D.  He concluded that the 
veteran's spontaneous intracranial hemorrhage in July 1996 
was a direct secondary result of his abdominal aortic 
aneurysm surgery/subsequent bland infarct and 
anticoagulation.  Dr. Bash added that the veteran's second 
intracranial hemorrhage was a direct result of his VA 
treatment as this hemorrhage was likely due to his seizure 
(with low levels of Dilantin)/fall and head trauma in 
conjunction with his anticoagulation/cerebral amyloid 
angiopathy.  Finally, the physician opined that the veteran's 
first two brain hemorrhages and surgical decompression due to 
VA treatment were the direct cause of his current severe 
disabilities.  It is noted that when this statement was 
submitted, the veteran's attorney specifically indicated that 
the veteran was not waiving his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for an abdominal 
aortic aneurysm since 1996.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded VA 
neurological and vascular examinations  
to determine the nature of the residuals 
of his abdominal aortic aneurysm.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  Each examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran has additional disability as the 
result of the treatment he received from 
the VA.  The rationale for any opinion 
expressed should be set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim, considering all evidence of 
record, to include the statement from Dr. 
Bash and any additional evidence obtained 
pursuant to this remand.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





